431 F.2d 436
UNITED STATES of America, Plaintiff-Appellee,v.Robert E. FIELD, Defendant-Appellant.
No. 28872 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 17, 1970.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Henley, Judge.
Gerald L. Burrows, Atlanta, Ga., for appellant.
John W. Stokes, Jr., U. S. Atty., Allen L. Chancey, Jr., Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).